Citation Nr: 0705794	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  97-29 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance by another person.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to June 
1973.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2002, the veteran provided testimony to a 
Veterans Law Judge during a videoconference hearing.  

The Veterans Law Judge who presided over the veteran's 
December 2002 videoconference hearing ceased his employment 
with the Board.  The Board informed the veteran of this fact 
in a December 2006 letter.  The Board also notified him that 
the law provides that the Veterans Law Judge who conducts a 
hearing in a case shall participate in the final 
determination of a veteran's claim, and asked him whether he 
wished to exercise his right to testify at a new hearing 
before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 (2006).  In a January 2007 
response, the veteran indicated that he wished to testify 
before another Veterans Law Judge at a new hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


